                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    PATRICK BERNARD INGRAM                                §
    (TDCJ No. 1669001),                                   §
                                                          §
                   Plaintiff,                             §
                                                          §
    v.                                                    §
                                                          §             Civil Action No. 3:19-CV-1858-L
    LORIE DAVIS, TDCJ-CID; LEE                            §
    DOWNING, CSTS Administrator; and                      §
    NFN NLN, Chairman of State                            §
    Classification,                                       §
                                                          §
                   Defendants.                            §

                                                     ORDER

         On December 4, 2019, United States Magistrate Judge David Horan entered the Findings,

Conclusions and Recommendation of the United States Magistrate Judge (“Report”) (Doc. 18),

recommending that the court deny pro se Plaintiff Patrick Bernard Ingram’s (“Plaintiff”) Motion

for Leave to Amend and Reconsideration (“Motion”) (Doc. 16). Plaintiff filed his objections (Doc.

21) to the Report of on December 27, 2019—five days after the required deadline. * Thus,

Plaintiff’s objections are untimely, and the court need not consider them in this order.

         Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. Accordingly, the court denies Plaintiff’s Motion for Reconsideration because he failed

to show that there has been an intervening change in controlling law since the court dismissed this

action on October 31, 2019. He also failed to present previously-unavailable newly-discovered



*
 According to the docket in this case, the clerk of court mailed a copy of the Report to Plaintiff on December 5, 2019.
Given that Plaintiff was served by mail, he received an additional three days to file his objections. Thus, he was
required to file his objections no later than December 22, 2019. Based on the mailroom receipt stamp, he did not mail
his objections until December 27, 2019, making his objections untimely.
Order – Page 1
evidence. The court also denies Plaintiff’s request to amend its order to add an Eighth Amendment

claim, as this claim, if the case were reopened, is unrelated to the existing claims.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th

Cir. 1997). Based on the magistrate judge’s Report, the court concludes that any appeal of this

action would present no legal point of arguable merit and would therefore be frivolous. Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

       It is so ordered this 2nd day of January, 2020.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
